
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.11


NEITHER THIS WARRANT NOR THE SHARES OF STOCK ISSUABLE UPON EXERCISE HEREOF HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. NO SALE, TRANSFER
OR OTHER DISPOSITION OF THIS WARRANT OR SAID SHARES MAY BE EFFECTED WITHOUT
(I) AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO, (II) AN OPINION OF
COUNSEL FOR THE HOLDER THAT SUCH REGISTRATION IS NOT REQUIRED OR (III) RECEIPT
OF A NO-ACTION LETTER FROM THE SECURITIES AND EXCHANGE COMMISSION TO THE EFFECT
THAT REGISTRATION UNDER THE ACT IS NOT REQUIRED.

Void after 5:00 p.m., Utah Time
On August 16, 2005

CALDERA INTERNATIONAL INC.

WARRANT TO PURCHASE
SHARES OF COMMON STOCK

--------------------------------------------------------------------------------

        This certifies that, for value received, Morgan Keegan & Company, Inc.
(the "Holder"), is entitled, subject to the provisions of that certain Letter
Agreement, dated as of August 16, 2002 between the Company (as defined below)
and the Holder (the "Agreement"), to a warrant entitling the Holder to purchase
two hundred thousand (200,000) shares (the "Warrant Shares") of the common
stock, par value $0.001 per share (the "Common Stock"), of Caldera
International, Inc., a Utah corporation (the "Company"), at a price of $0.01 per
share (the "Exercise Price") (such warrant and this certificate evidencing such
warrant being referred to herein, collectively, as this "Warrant"). The number
of shares of Common Stock to be received upon exercise of this Warrant and the
Exercise Price may be adjusted from time to time as hereinafter set forth.

        1.     Exercise of Warrant. Subject to the provisions of Section 2
below, this Warrant may be exercised in whole (but not in part) at any time or
from time to time on or after the date hereof, but in any event no later than
5:00 p.m., Utah time, on August 16, 2005, or if such date is a day on which
federal or state-chartered banking institutions in Utah are authorized by law to
close, then on the next succeeding day which shall not be such a day. Such
exercise shall be effective upon presentation and surrender to the Company at
its principal office or at the office of its stock transfer agent, if any, of
this Warrant with the duly executed Notice of Exercise form set forth on
Exhibit A (attached hereto and made a part hereof by this reference) (the
"Notice of Exercise") indicating whether such exercise is being made in
accordance with Section 1(a) or 1(b) below and the form of payment necessary to
comply with the provisions of such Section. The number of Warrant Shares which
may be purchased upon exercise of this Warrant shall initially be equal to the
number of warrants granted by this Warrant as identified above, which number may
be adjusted, if at all, in accordance with Section 7 below. The Company may
require the purchaser to execute such further documents and make certain
representations and warranties as the Company deems necessary to ensure
compliance with exemptions from applicable federal and state securities laws as
required by Section 2 below. If the Notice of Exercise specifies that the
exercise of this Warrant is made pursuant to this Section 1(a), then the Notice
of Exercise shall be accompanied by payment, in cash or by certified or official
bank check, payable to the order of the Company, in the amount of the Exercise
Price for the number of Warrant Shares, together with all taxes applicable upon
such exercise.

        2.     Compliance with Securities Laws. This Warrant may not be
exercised by the Holder unless at the time of exercise (i) the transaction in
which such Warrant Shares are to be issued is exempted from the application of
the registration requirements of the Securities Act of 1933, as amended (and
together with the rules and regulations promulgated thereunder, collectively,
the "Securities Act"), and (ii) the Warrant Shares have been registered or
qualified under or the transaction in which such

--------------------------------------------------------------------------------


Warrant Shares are to be issued is exempted from the application of the
registration or qualification requirements under all applicable foreign and
state securities laws. This Warrant may not be exercised so long as the Holder
is in default under the representations, warranties or covenants of this Warrant
or the Agreement.

        3.     Stock Fully Paid; Reservation of Shares. All Warrant Shares that
may be issued upon the exercise of this Warrant shall, upon issuance, be duly
authorized, validly issued, fully paid and nonassessable, and free from all
taxes, liens and charges with respect to the issue thereof. The Company hereby
covenants and agrees that at all times during the period this Warrant is
exercisable it shall reserve from its authorized and unissued Common Stock for
issuance and delivery upon exercise of this Warrant such number of shares of its
Common Stock as shall be required for issuance and delivery upon exercise of
this Warrant. The Company agrees that its issuance of this Warrant shall
constitute full authority to its officers who are charged with the duty of
executing stock certificates to execute and issue the necessary certificates for
shares of Common Stock upon the exercise of this Warrant.

        4.     Fractional Shares. No fractional shares or stock representing
fractional shares shall be issued upon the exercise of this Warrant. In lieu of
any fractional shares which would otherwise be issuable, the Company shall, in
its sole discretion, either (i) pay cash equal to the product of such fraction
multiplied by the fair market value of one share of Common Stock on the date of
exercise, as determined in good faith by the Company's Board of Directors or
(ii) issue the next largest whole number of Warrant Shares.

        5.     Assignment or Loss of Warrant or Certificates.

        (a)   This Warrant may not be assigned or transferred.

        (b)   Upon receipt by the Company of evidence satisfactory to it of the
loss, theft, destruction or mutilation of this Warrant and, in the case of any
such loss, theft or destruction, upon receipt of an indemnity reasonably
satisfactory to the Company, and, in the case of any such mutilation, upon
surrender and cancellation of this Warrant, the Company will execute and deliver
a new Warrant of like tenor and date, and any such lost, stolen, destroyed or
mutilated Warrant shall thereupon become void.

        (c)   The Holder shall indemnify and hold harmless the Company, its
directors and officers, and each person, if any, who controls the Company,
against any losses, claims, damages or liabilities, joint or several, to which
the Company or any such director, officer or any such person may become subject
under the Securities Act or any statute or common law, insofar as such losses,
claims, damages or liabilities, or actions in respect thereof, arise out of or
are based upon the disposition by the Holder of the Warrant, the Warrant Shares
or other such securities in violation of the terms of this Warrant.

        6.     Rights of the Holder.

        (a)   The Holder shall not, by virtue hereof, be entitled to any rights
of a shareholder in the Company, either at law or equity, and the rights of the
Holder by virtue hereof are limited to those expressed in this Warrant and are
not enforceable against the Company except to the extent set forth herein.

        (b)   Subject to the foregoing, the Holder shall be entitled to the
registration rights with respect to the Warrant Shares in accordance with the
terms and conditions of Appendix I, attached hereto and made a part hereof by
this reference.

2

--------------------------------------------------------------------------------




        7.     Adjustment of Exercise Price and Number of Shares. The number and
kind of securities issuable upon the exercise of this Warrant and the Exercise
Price of such securities shall be subject to adjustment from time to time upon
the happening of certain events as follows:

        (a)   Subdivision or Combination of Common Stock. If the Company at any
time subdivides (by any stock split, stock dividend or otherwise) one or more
classes of its outstanding shares of Common Stock into a greater number of
shares, or combines by reverse stock split or otherwise) one or more classes of
its outstanding shares of Common Stock into a smaller number of shares, the
number of Warrant Shares purchasable upon exercise of this Warrant immediately
prior thereto shall be adjusted so that the Holder shall be entitled to receive
the kind and number of Warrant Shares or other securities of the Company which
it would have owned or have been entitled to receive after the happening of any
of the events described above had this Warrant been exercised immediately prior
to the happening of such event or any record date with respect thereto. If the
Holder is entitled to receive shares of two or more classes of capital stock of
the Company pursuant to the foregoing upon exercise of the Warrant, the Company
shall determine the allocation of the adjusted Exercise Price between the
classes of capital stock. After such allocation, the exercise privilege and the
Exercise Price of each class of capital stock shall thereafter be subject to
adjustment on terms comparable to those applicable to Common Stock in this
Section. An adjustment made pursuant to this Section 7(a) shall become effective
immediately after the effective date of such event retroactive to the record
date, if any, for such event. Such adjustment shall be made successively
whenever such a payment, subdivision, combination or reclassification is made.

        (b)   Adjustment in Exercise Price. Whenever the number of Warrant
Shares purchasable upon the exercise of the Warrant is adjusted as provided in
this Section, the Exercise Price payable upon exercise of the Warrant shall be
adjusted by multiplying such Exercise Price immediately prior to such adjustment
by a fraction, of which the numerator shall be the number of Warrant Shares
purchasable upon the exercise of the Warrant immediately prior to such
adjustment, and of which the denominator shall be the number of Warrant Shares
purchasable immediately thereafter.

        8.     Officer's Certificate. Whenever the Exercise Price or the number
of Warrant Shares issuable on exercise of this Warrant shall be adjusted as
required by the provisions of Section 7 hereof, the Company shall forthwith file
with its Secretary at its principal office an officer's certificate showing the
adjusted Exercise Price and number of Warrant Shares determined as herein
provided and setting forth in reasonable detail the facts requiring such
adjustment. Each such officer's certificate shall be made available at all
reasonable times for inspection by the Holder, and the Company shall, forthwith
after each such adjustment, deliver a copy of such certificate to the Holder.

        9.     Transfer to Comply with the Securities Act.

        (a)   This Warrant and the Warrant Shares or any other security issued
or issuable upon exercise of this Warrant may not be sold, transferred or
otherwise disposed of except to a person who, in the opinion of counsel
reasonably satisfactory to the Company, is a person to whom this Warrant or such
Warrant Shares may legally be transferred pursuant to Section 5 hereof without
registration and without the delivery of a current prospectus under the
Securities Act with respect thereto and then only against receipt of an
agreement of such person to comply with the provisions of this Section 9 with
respect to any resale or other disposition of such securities unless, in the
opinion of such counsel, such agreement is not required.

        (b)   The Holder, by acceptance of this Warrant, agrees that the Warrant
Shares to be issued upon exercise hereof are being acquired for the account of
the Holder for investment and not with a view to, or for resale in connection
with, the distribution thereof and that the Holder will not offer, sell or
otherwise dispose of such Warrant Shares except under circumstances which will
not

3

--------------------------------------------------------------------------------




result in a violation of the Securities Act and all applicable state securities
laws. The Holder represents that the Holder has no present intention of
distributing or reselling the Warrant Shares.

        (c)   The Company may cause the following legend, or one of similar
substance, to be set forth on each certificate representing Warrant Shares or
any other security issued or issuable upon exercise of this Warrant, unless
counsel for the Company is of the opinion as to any such certificate that such
legend is unnecessary:

THE SECURITIES OF THE COMPANY EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
COMMISSION OF ANY STATE IN RELIANCE UPON EXEMPTIONS FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT OF 1933, AS AMENDED, AND VARIOUS APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE SOLD, TRANSFERRED, PLEDGED OR
ASSIGNED OR A SECURITY INTEREST CREATED THEREIN, UNLESS THE PURCHASE, TRANSFER,
ASSIGNMENT, PLEDGE OR GRANT OF SUCH SECURITY INTEREST COMPLIES WITH ALL STATE
AND FEDERAL SECURITIES LAWS (I.E., SUCH SHARES OF COMMON STOCK ARE REGISTERED
UNDER SUCH LAWS OR AN EXEMPTION FROM REGISTRATION IS AVAILABLE THEREUNDER) AND
UNLESS THE SELLER, TRANSFEROR, ASSIGNOR, PLEDGOR OR GRANTOR OF SUCH SECURITY
INTEREST PROVIDES AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY
THAT THE TRANSACTION CONTEMPLATED WOULD NOT BE IN VIOLATION OF THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS.
TRANSFERABILITY OF THE SECURITIES IS THEREFORE LIMITED AND INVESTORS MUST BEAR
THE ECONOMIC RISK OF THEIR INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.

        10.   Governing Law. This Warrant shall be governed by, and construed in
accordance with, the laws of the State of Utah applicable to contracts entered
into and to be performed wholly within such State.

        11.   Modification and Waiver. This Warrant and any provision hereof may
be modified, amended, waived or discharged only by an instrument in writing
signed by the party against which enforcement of the same is sought.

        12.   Notice. Notices and other communications to be given to the Holder
shall be delivered by hand or mailed, postage prepaid, to such address as the
Holder shall have designated by written notice to the Company as provided in
this Section. Notices or other communications to the Company shall be deemed to
have been sufficiently given if delivered by hand or mailed postage prepaid to
the Company at 355 South 520 West, Suite 100, Lindon, Utah 84003, or such other
address as the Company shall have designated by written notice to the Holder as
provided in this Section. Notice by mail shall be deemed given when deposited in
the United States mail, postage prepaid, as herein provided.

        13.   Construction. The descriptive headings of the several paragraphs
and sections of this Warrant are inserted for convenience only and do not
constitute a part of this Warrant. Unless otherwise indicated, references to
sections shall be construed as references to the corresponding Sections of this
Warrant.

4

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the Company has executed this Warrant effective as
of the 16th day of August, 2002.


 
 
Caldera International, Inc.
 
 
By:
 
/s/  ROBERT K. BENCH      

--------------------------------------------------------------------------------

    Its:   Chief Financial Officer

5

--------------------------------------------------------------------------------

EXHIBIT A


NOTICE OF EXERCISE


TO: CALDERA INTERNATIONAL, INC. (the "Company"):

        1.     The undersigned holder of the attached warrant (the "Warrant")
hereby elects to purchase the Warrant Shares (as defined in the Warrant)
pursuant to (Select (a) or (b) below):

            
Initial
Here   (a) Section 1(a) of the Warrant and the terms and conditions of the
Warrant and tenders herewith payment of the purchase price of such shares in
full; or
            
Initial
Here
 
(b) Section 1(b) of the Warrant and the terms and conditions of the Warrant.

        2.     Please issue a certificate or certificates representing the
Warrant Shares in the name of the undersigned.

--------------------------------------------------------------------------------

(DATE)    
 
 


--------------------------------------------------------------------------------

(SIGNATURE)
 
 


--------------------------------------------------------------------------------

(PRINT OR TYPE NAME)

--------------------------------------------------------------------------------

APPENDIX I

REGISTRATION RIGHTS PROVISIONS

        1.     Certain Definitions. Capitalized terms used in this Appendix I
that are not otherwise defined herein shall have the respective meanings
assigned to them in the Warrant Agreement, dated as of August 16, 2002 (the
"Agreement"), to which this Appendix I is attached, if therein defined. For the
purposes of this Appendix I, the following terms shall have the following
meanings:

        (a)   "Registrable Securities" shall mean the Warrant Shares
transferrable upon exercise of the Warrant (when and if transferred in
accordance therewith).

        (b)   "1934 Act" shall mean the Securities Exchange Act of 1934, as
amended.

        (c)   "Holder" shall mean any registered holder of the Warrant Shares or
any registered transferee thereof.

        2.     Registration.

        (a)   Demand Registration. Whenever the Company proposes to register any
of its Common Stock under the Securities Act for a public offering for cash,
whether as a secondary offering or pursuant to registration rights granted to
holders of other securities of the Company (other than a registration relating
to employee benefit plans or to a transaction under Rule 145 of the Securities
Act), the Company shall, each such time, give the Holder advance written notice
thereof. Upon the written request of any Holder within twenty (20) days after
the Holder's receipt of such notice, the Company shall use its best efforts to
cause to be included in such registration all of the Registrable Securities
which the Holder requests to be registered; provided, however, that the Holder
agrees to sell such Registrable Securities in the same manner and on the same
terms and conditions as the other holders of Common Stock which the Company
proposes to register.

        (b)   Underwriting. If the registration of which the Company gives
notice is for a registered public offering involving an underwriting, the
Company shall so advise the Holder as a part of the written notice given
pursuant to subsection 2(a) of this Appendix I. In such event the right of the
Holder to registration shall be conditioned upon the participation by such
Holder in such underwriting and the inclusion of the Registrable Securities of
such Holder in the underwriting to the extent provided herein. All Holders
proposing to distribute their securities through such underwriting shall
(together with the Company and the other holders distributing their securities
through such underwriting) enter into an underwriting agreement in customary
form with the managing underwriter selected for such underwriting by the
Company. Notwithstanding any other provision of this subsection, if the managing
underwriter determines that marketing factors require a limitation of the number
of shares to be underwritten, the managing underwriter may limit the Registrable
Securities to be included in such registration. The Company shall so advise all
Holders and the other holders distributing their securities through such
underwriting, and the number of shares of Registrable Securities and other
securities that may be included in the registration and underwriting shall be
allocated among all Holders and other holders thereof in proportion, as nearly
as practicable, to the respective number of Registrable Securities or other
securities entitled to inclusion in such registration held by the Holder and
other selling Shareholders participating in such underwriting. If any Holder or
other holder disapproves of the terms of any such underwriting, he may elect to
withdraw therefrom by written notice to the Company and the managing
underwriter.

7

--------------------------------------------------------------------------------




        3.     Obligations of the Company. Whenever required under this
Appendix I shall use reasonable efforts:

        (a)   to prepare and file with the Securities and Exchange Commission a
registration statement with respect to such Registrable Securities and to cause
such registration statement to become and remain effective;

        (b)   to prepare and file with the Securities and Exchange Commission
such amendments and supplements to such registration statement and the
prospectus used in connection therewith as may be necessary to comply with the
provisions of the Securities Act with respect to the disposition of all
securities covered by such registration statement;

        (c)   to furnish to each Holder participating in such registration (each
being a "Participating Holder") such number of copies of a prospectus, including
a preliminary prospectus, in conformity with the requirements of the Securities
Act, and such other documents as such Participating Holder may reasonably
request in order to facilitate the disposition of Registrable Securities owned
by it; and

        (d)   to register and qualify the securities covered by such
registration statement under such other securities or Blue Sky laws of such
jurisdictions as shall be reasonably appropriate for the distribution of the
securities covered by the registration statement, provided that the Company
shall not be required in connection therewith or as a condition thereto to
qualify to do business or to file a general consent to service of process in any
such states or jurisdictions.

        4.     Furnish Information. It shall be a condition precedent to the
obligations of the Company to take any action pursuant to this Appendix I that
the Holder shall furnish to the Company such information regarding it, the
Registrable Securities held by it and the intended method of disposition thereof
as the Company shall reasonably request and as shall be required in connection
with the action to be taken by the Company.

        5.     Expenses of Registration. Except as provided below, all expenses
incurred in connection with a registration pursuant to this Appendix I,
including without limitation all registration and qualification fees, printing
and accounting fees and reasonable fees and disbursements of counsel for the
Company shall be borne by the Company. All underwriting commissions and
discounts, selling commissions and other fees and expenses incurred in
connection with the sale of Registrable Securities shall be borne by the
Company, the Holders and any other participating sellers, if any, in proportion
to the number of shares sold thereunder by each. All fees and expenses of
counsel for the Holder shall be paid by the Holder.

        6.     Underwriting Requirements. In connection with any underwritten
public offering in which the Holder has a right to participate under this
Appendix I and subject to the agreement of the underwriters, the Holder may sell
to the underwriters, in lieu of all or any part of the shares of Registrable
Securities to be included by the Holder in the offering, the Warrant.

        7.     Delay of Registration. So long as the Company has given any
notice required by Section 2 of this Appendix I, the Holder shall not have any
right to take any action to restrain, enjoin or otherwise delay any registration
as the result of any controversy which might arise with respect to the
interpretation or implementation of this Appendix I; but nothing in this
Section 7 shall be construed as limiting any Holder's right to damages for
breach of this Agreement.

        8.     Indemnification. In the event any of the Registrable Securities
are included in a registration statement under this Appendix I:

        (a)   The Company will indemnify and hold harmless the Holder against
any losses, claims, damages or liabilities, joint or several, to which the
Holder may become subject under the Securities Act, or otherwise, insofar as
such losses, claims, damages or liabilities (or actions in

8

--------------------------------------------------------------------------------

respect thereof) arise out of or are based upon (i) any untrue statement of any
material fact contained in such registration statement, including any
preliminary prospectus or final prospectus contained therein or any amendments
or supplements thereto, or (ii) the omission to state therein a material fact
required to be stated therein, or necessary to make the statements therein not
misleading. The Company agrees to reimburse the Holder for any legal or other
expenses reasonably incurred by the Holder in connection with defending any such
loss, claim, damage, liability or action; provided, however, that the indemnity
agreement contained in this Section 8 shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Company (which consent shall
not be unreasonably withheld) nor shall the Company be liable in any such case
for any such loss, claim, damage liability or action to the extent that it
arises out of or is based upon an untrue statement or omission made in
connection with such registration statement, preliminary prospectus, final
prospectus, or any amendment or supplement thereto, in reliance upon and in
conformity with written information furnished expressly for use in connection
with such registration by the Holder or any such underwriter, counsel or
controlling person.

        (b)   The Holder will indemnify and hold harmless the Company, each of
its directors, each of its officers who have signed such registration statement,
each person, if any, who controls the Company within the meaning of the
Securities Act and any underwriter for the Company (within the meaning of the
Securities Act) against any losses, claims, damages or liabilities to which the
Company or any such director, officer, controlling person, counsel or
underwriter may become subject, under the Securities Act or otherwise, insofar
as such losses, claims, damages or liabilities (or actions in respect thereto)
arise out of or are based upon (i) any untrue statement of any material fact
contained in such registration statement, including any preliminary prospectus
or final prospectus contained therein or any amendments or supplements thereto,
or (ii) the omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, in each case
to the extent, but only to the extent, that such untrue statement or omission
was made in such registration statement, preliminary prospectus, final
prospectus, or amendments or supplements thereto, in reliance upon and in
conformity with written information furnished by the Holder expressly for use in
connection with such registration. The Holder agrees to reimburse any legal or
other expenses reasonably incurred by the Company or any such director, officer,
controlling person, counsel or underwriter in connection with defending any such
loss, claim, damage, liability or action. It is agreed that the indemnity
agreement contained in this Section 8 shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Holder (which consent shall
not be unreasonably withheld).

        (c)   Promptly after receipt by a party indemnified under this Section 8
of notice of commencement of any action, such indemnified party will, if a claim
in respect thereof is to be made against any indemnifying party under this
Section 8, notify the indemnifying party in writing of the commencement thereof
and the indemnifying party shall have the right to participate in, and to the
extent the indemnifying party desires, jointly with any other indemnifying party
similarly noticed, to assume the defense thereof with counsel mutually
satisfactory to the parties. The failure to notify an indemnifying party
promptly of the commencement of any such action, if prejudicial to his ability
to defend such action, shall relieve such indemnifying party of any liability to
the indemnified party under this Section 8, but the omission so to notify the
indemnifying party will not relieve him of any liability which he may have to
any indemnified party other than under this Section 8.

        9.     Transfer of Registration Rights. The registration rights of the
Holder under this Appendix I may be transferred to any transferee of a one
hundred percent undivided interest in the Warrant, provided, that the Company is
given written notice by the Holder at the time of such transfer stating the name

9

--------------------------------------------------------------------------------

and address of the transferee and representing and warranting that such
transferee is the transferee of a one hundred percent undivided interest in the
Warrant.

        10.   Reporting Requirements. With a view toward making available the
benefits of certain rules and regulations of the Securities and Exchange
Commission that may at any time permit the sale of the Registrable Securities
with or without registration, from and after the effective date of the Company's
initial registration statement under the Securities Act, the Company agrees to:

        (a)   timely file and keep available such information, documents and
reports as may be required or prescribed by the Securities and Exchange
Commission under Section 13 or 15(d) (whichever is applicable) of the 1934 Act
as well as any other information, reports and documents required of the Company
under the Securities Act or 1934 Act; and

        (b)   furnish to the Holder, forthwith upon request, a written statement
by the Company as to its compliance with the reporting requirements of Rule 144,
the Securities Act and the 1934 Act, as well as a copy of the most recent annual
or quarterly report of the Company and such other reports and documents of the
Company as the Holder may reasonably request in availing itself of any rule or
regulation of the Securities and Exchange Commission allowing the Holder to sell
such securities with or without registration.

10

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.11



NOTICE OF EXERCISE
